Citation Nr: 1011514	
Decision Date: 03/26/10    Archive Date: 04/07/10

DOCKET NO.  07-09 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a left shoulder 
disability, including arthritis, to include as secondary to a 
service-connected left elbow and/or right shoulder 
disability.  

2.  Entitlement to service connection for a left wrist 
disorder, to include as secondary to a service-connected left 
elbow disability.

3.  Entitlement to service connection for a left hip 
disorder, to include as secondary to service-connected right 
hip, bilateral knee, low back and/or bilateral foot 
disabilities.

4.  Entitlement to service connection for a bilateral ankle 
disorder, to include as secondary to service-connected right 
hip, bilateral knee, low back and/or bilateral foot 
disabilities.




REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The Veteran served on active duty from November 1983 to March 
2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.


REMAND

The Veteran previously testified at a Travel Board hearing 
before a Veterans Law Judge in June 2008.  His case was 
remanded for additional development regarding the issues on 
appeal in November 2008.

The Board wrote to the Veteran in March 2010 to inform him 
that the Veterans Law Judge who conducted the previous 
hearing was no longer with the Board.  The Veteran was 
advised that he could elect to have a new Board hearing with 
a different Veterans Law Judge.  38 C.F.R. § 20.707 (2009).  
The Veteran responded that he wanted to have a new Travel 
Board hearing.  

Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for a 
hearing at the RO before a Veterans Law 
Judge.  Notify him and his representative 
of the date, time, and location of the 
hearing.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
Veteran until he is notified by the RO.  The Veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).

